         Case 1:20-cv-03117-SDA Document 80 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         4/1/2021
 David Rivas, et al.,

                                 Plaintiffs,
                                                              1:20-cv-03117 (SDA)
                     -against-
                                                              ORDER
 The Dinex Group, LLC et al.,

                                 Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       WHEREAS, on March 30, 2021, Plaintiffs’ counsel, Lee Litigation Group PLLC (“Lee

Litigation Group”), filed the fully executed Settlement Agreement (Settl. Agmt., ECF No. 78-1), as

well as the Notice of Proposed Class Action Settlement that had been omitted from its prior filings

(Notice, ECF No. 78-1); and

       WHEREAS, on April 1, 2021, Lee Litigation Group filed a letter containing information in

response to the Court’s March 30, 2021 Order (Pls.’ 4/1/21 Ltr., ECF No. 79); and

       WHEREAS, certain revisions are required to the Notice; and

       WHEREAS, the proposed form of Order previously submitted to the Court (Proposed

Order, ECF No. 76-2) is incomplete.

       NOW, THEREFORE, it is hereby ORDERED that, no later than April 8, 2021, Plaintiffs’

counsel shall:

       1. File a revised form of Notice, as follows:

                 a. The caption shall be updated to remove Barbara Eliaas, Jorge Velasquez,

                    Sultan Ahmed, Shahab Chowdhury and Mang Ming Wong, and to add Giovanni

                    Lujan (“Lujan”), who remains a named plaintiff in this case.
           Case 1:20-cv-03117-SDA Document 80 Filed 04/01/21 Page 2 of 2




                b. Page 2 of the Notice shall be revised to reflect the fact that those employees

                    who had executed an Arbitration Agreement as of the date of the Settlement

                    Agreement are not class members. (See Settl. Agmt. § 1.8.)

                c. Page 2 of the Notice shall be revised to reflect that the administration fees are

                    in the amount of $8,196.00, not $8,186.00. (See Pls.’ 4/1/21 Ltr.)

         2. File a revised form of proposed Order, as follows:

                a. The caption shall be updated as set forth in Paragraph 1.a. above.

                b. The content of the proposed Order shall conform to the same level of detail

                    as the form of proposed Order submitted to the Court in Fteja v. Nusret New

                    York LLC, Case No. 19-CV-00429, another case in which Lee Litigation Group

                    was counsel for plaintiffs. (See Fteja Proposed Order, 19-CV-00429 ECF No. 69-

                    1.)

         3. Send revised Microsoft Word versions of the Notice and Proposed Order to the Court

            via email at Aaron_NYSDChambers@nysd.uscourts.gov.

         4. File a letter setting forth whether Lujan is intended to be a representative of the class,

            as well as an itemization of the $13,029.24 in expenses incurred in this case.

SO ORDERED.

Dated:          New York, New York
                April 1, 2021

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge




                                                  2
